
	

113 HR 4550 IH: Emergency Unemployment Compensation Extension Act of 2014
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4550
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Mr. Fitzpatrick introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Transportation and Infrastructure, Education and the Workforce, Small Business, Energy and Commerce, Financial Services, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To extend the emergency unemployment compensation program, and to stimulate the economy and create
			 opportunities for new job creation.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Emergency Unemployment Compensation Extension Act of 2014.
			(b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Provisions relating to unemployment compensation
					Sec. 101. Extension of emergency unemployment compensation program.
					Sec. 102. Temporary extension of extended benefit provisions.
					Sec. 103. Extension of funding for reemployment services and reemployment and eligibility
			 assessment activities.
					Sec. 104. Additional extended unemployment benefits under the Railroad Unemployment Insurance Act.
					Sec. 105. Flexibility for unemployment program agreements.
					Sec. 106. Ending unemployment payments to jobless millionaires and billionaires.
					Sec. 107. GAO study on the use of work suitability requirements in unemployment insurance programs.
					Sec. 108. Funding stabilization.
					Sec. 109. Prepayment of certain PBGC premiums.
					Sec. 110. Extension of customs user fees.
					Sec. 111. Emergency services, government, and certain nonprofit volunteers.
					Title II—Provisions relating to job creation
					Sec. 201. Treatment of employment assistance voucher programs.
					Sec. 202. Disadvantaged business enterprises.
					Sec. 203. America Star Program.
					Sec. 204. Fostering innovation.
					Sec. 205. Partnership To Build America.
					Sec. 206. Keystone XL pipeline.
				
			IProvisions relating to unemployment compensation
			101.Extension of emergency unemployment compensation program
				(a)ExtensionSection 4007(a)(2) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note) is amended by striking January 1, 2014 and inserting June 1, 2014.
				(b)FundingSection 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note) is amended—
					(1)in subparagraph (I), by striking and at the end;
					(2)in subparagraph (J), by inserting and at the end; and
					(3)by inserting after subparagraph (J) the following:
						
							(K)the amendment made by section 101(a) of the Emergency Unemployment Compensation Extension Act of 2014;.
					(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the
			 American Taxpayer Relief Act of 2012 (Public Law 112–240).
				102.Temporary extension of extended benefit provisions
				(a)In generalSection 2005 of the Assistance for Unemployed Workers and Struggling Families Act, as contained in
			 Public Law 111–5 (26 U.S.C. 3304 note), is amended—
					(1)by striking December 31, 2013 each place it appears and inserting May 31, 2014; and
					(2)in subsection (c), by striking June 30, 2014 and inserting November 30, 2014.
					(b)Extension of matching for states with no waiting weekSection 5 of the Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C.
			 3304 note) is amended by striking June 30, 2014 and inserting November 30, 2014.
				(c)Extension of modification of indicators under the extended benefit programSection 203 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304
			 note) is amended—
					(1)in subsection (d), by striking December 31, 2013 and inserting May 31, 2014; and
					(2)in subsection (f)(2), by striking December 31, 2013 and inserting May 31, 2014.
					(d)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the
			 American Taxpayer Relief Act of 2012 (Public Law 112–240).
				103.Extension of funding for reemployment services and reemployment and eligibility assessment
			 activities
				(a)Extension
					(1)In generalSection 4004(c)(2)(A) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C.
			 3304 note) is amended by striking through fiscal year 2014 and inserting through the first five months of fiscal year 2015.
					(2)Effective dateThe amendment made by this subsection shall take effect as if included in the enactment of the
			 American Taxpayer Relief Act of 2012 (Public Law 112–240).
					(b)Timing for services and activities
					(1)In generalSection 4001(i)(1)(A) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C.
			 3304 note) is amended by adding at the end the following new sentence:
						
							At a minimum, such reemployment services and reemployment and eligibility assessment activities
			 shall be provided to an individual within a time period (determined
			 appropriate by the Secretary) after the date the individual begins to
			 receive amounts under section 4002(b) (first tier benefits) and, if
			 applicable, again within a time period (determined appropriate by the
			 Secretary) after the date the individual begins to receive amounts under
			 section 4002(d) (third tier benefits)..
					(2)Effective dateThe amendment made by this subsection shall apply on and after the date of the enactment of this
			 Act.
					(c)Purposes of services and activitiesThe purposes of the reemployment services and reemployment and eligibility assessment activities
			 under section 4001(i) of the Supplemental Appropriations Act, 2008 (Public
			 Law 110–252; 26 U.S.C. 3304 note) are—
					(1)to better link the unemployed with the overall workforce system by bringing individuals receiving
			 unemployment insurance benefits in for personalized assessments and
			 referrals to reemployment services; and
					(2)to provide individuals receiving unemployment insurance benefits with early access to specific
			 strategies that can help get them back into the workforce faster,
			 including through—
						(A)the development of a reemployment plan;
						(B)the provision of access to relevant labor market information;
						(C)the provision of access to information about industry-recognized credentials that are regionally
			 relevant or nationally portable;
						(D)the provision of referrals to reemployment services and training; and
						(E)an assessment of the individual's on-going eligibility for unemployment insurance benefits.
						104.Additional extended unemployment benefits under the Railroad Unemployment Insurance Act
				(a)ExtensionSection 2(c)(2)(D)(iii) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(c)(2)(D)(iii)) is
			 amended—
					(1)by striking June 30, 2013 and inserting November 30, 2013; and
					(2)by striking December 31, 2013 and inserting May 31, 2014.
					(b)Clarification on authority To use fundsFunds appropriated under either the first or second sentence of clause (iv) of section 2(c)(2)(D)
			 of the Railroad Unemployment Insurance Act shall be available to cover the
			 cost of additional extended unemployment benefits provided under such
			 section 2(c)(2)(D) by reason of the amendments made by subsection (a) as
			 well as to cover the cost of such benefits provided under such section
			 2(c)(2)(D), as in effect on the day before the date of enactment of this
			 Act.
				(c)Funding for administrationOut of any funds in the Treasury not otherwise appropriated, there are appropriated to the Railroad
			 Retirement Board $105,000 for administrative expenses associated with the
			 payment of additional extended unemployment benefits provided under
			 section 2(c)(2)(D) of the Railroad Unemployment Insurance Act by reason of
			 the amendments made by subsection (a), to remain available until expended.
				105.Flexibility for unemployment program agreements
				(a)Flexibility
					(1)In generalSubsection (g) of section 4001 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) shall not apply with respect to a State that has enacted
			 a law before December 1, 2013, that, upon taking effect, would violate
			 such subsection.
					(2)Effective dateParagraph (1) is effective with respect to weeks of unemployment beginning on or after December 29,
			 2013.
					(b)Permitting a subsequent agreementNothing in title IV of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C.
			 3304 note) shall preclude a State whose agreement under such title was
			 terminated from entering into a subsequent agreement under such title on
			 or after the date of the enactment of this Act if the State, taking into
			 account the application of subsection (a), would otherwise meet the
			 requirements for an agreement under such title.
				106.Ending unemployment payments to jobless millionaires and billionaires
				(a)ProhibitionNotwithstanding any other provision of law, no Federal funds may be used for payments of
			 unemployment compensation under the emergency unemployment compensation
			 program under title IV of the Supplemental Appropriations Act, 2008
			 (Public Law 110–252; 26 U.S.C. 3304 note) to an individual whose adjusted
			 gross income in the preceding year was equal to or greater than
			 $1,000,000.
				(b)ComplianceUnemployment Insurance applications shall include a form or procedure for an individual applicant
			 to certify the individual’s adjusted gross income was not equal to or
			 greater than $1,000,000 in the preceding year.
				(c)AuditsThe certifications required by subsection (b) shall be auditable by the U.S. Department of Labor or
			 the U.S. Government Accountability Office.
				(d)Status of applicantsIt is the duty of the States to verify the residency, employment, legal, and income status of
			 applicants for Unemployment Insurance and no Federal funds may be expended
			 for purposes of determining whether or not the prohibition under
			 subsection (a) applies with respect to an individual.
				(e)Effective dateThe prohibition under subsection (a) shall apply to weeks of unemployment beginning on or after the
			 date of the enactment of this Act.
				107.GAO study on the use of work suitability requirements in unemployment insurance programs
				(a)StudyThe Comptroller General of the United States shall conduct a study on the use of work suitability
			 requirements to strengthen requirements to ensure that unemployment
			 insurance benefits are being provided to individuals who are actively
			 looking for work and who truly want to return to the labor force. Such
			 study shall include an analysis of—
					(1)how work suitability requirements work under both State and Federal unemployment insurance
			 programs; and
					(2)how to incorporate and improve such requirements under Federal unemployment insurance programs; and
					(3)other items determined appropriate by the Comptroller General.
					(b)BriefingNot later than 90 days after the date of the enactment of this Act, the Comptroller General of the
			 United States shall brief Congress on the ongoing study required under
			 subsection (a). Such briefing shall include preliminary recommendations
			 for such legislation and administrative action as the Comptroller General
			 determines appropriate.
				108.Funding stabilization
				(a)Funding stabilization under the Internal Revenue CodeThe table in subclause (II) of section 430(h)(2)(C)(iv) of the Internal Revenue Code of 1986 is
			 amended to read as follows:
					
						
							
									If the calendar year is:The applicable minimum percentage is:The applicable maximum percentage is:
								
									2012, 2013, 2014, 2015, 2016, or 201790%110%
									201885%115%
									201980%120%
									202075%125%
									After 202070%130%.
				(b)Funding stabilization under ERISA
					(1)In generalThe table in subclause (II) of section 303(h)(2)(C)(iv) of the Employee Retirement Income Security
			 Act of 1974 is amended to read as follows:
						
							
								
										If the calendar year is:The applicable minimum percentage is:The applicable maximum percentage is:
									
										2012, 2013, 2014, 2015, 2016, or 201790%110%
										201885%115%
										201980%120%
										202075%125%
										After 202070%130%.
					(2)Conforming amendment
						(A)In generalClause (ii) of section 101(f)(2)(D) of such Act is amended by striking 2015 and inserting 2020.
						(B)StatementsThe Secretary of Labor shall modify the statements required under subclauses (I) and (II) of
			 section 101(f)(2)(D)(i) of such Act to conform to the amendments made by
			 this section.
						(c)Stabilization not To apply for purposes of certain accelerated benefit distribution rules
					(1)Internal Revenue Code of 1986The second sentence of paragraph (2) of section 436(d) of the Internal Revenue Code of 1986 is
			 amended by striking of such plan and inserting of such plan (determined by not taking into account any adjustment of segment rates under section
			 430(h)(2)(C)(iv)).
					(2)Employee Retirement Income Security Act of 1974The second sentence of subparagraph (B) of section 206(g)(3) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1056(g)(3)(B)) is amended by striking of such plan and inserting of such plan (determined by not taking into account any adjustment of segment rates under section
			 303(h)(2)(C)(iv)).
					(3)Effective date
						(A)In generalExcept as provided in subparagraph (B), the amendments made by this subsection shall apply to plan
			 years beginning after December 31, 2014.
						(B)Collectively bargained plansIn the case of a plan maintained pursuant to 1 or more collective bargaining agreements, the
			 amendments made by this subsection shall apply to plan years beginning
			 after December 31, 2015.
						(4)Provisions relating to plan amendments
						(A)In generalIf this paragraph applies to any amendment to any plan or annuity contract, such plan or contract
			 shall be treated as being operated in accordance with the terms of the
			 plan during the period described in subparagraph (B)(ii).
						(B)Amendments to which paragraph applies
							(i)In generalThis paragraph shall apply to any amendment to any plan or annuity contract which is made—
								(I)pursuant to the amendments made by this subsection, or pursuant to any regulation issued by the
			 Secretary of the Treasury or the Secretary of Labor under any provision as
			 so amended, and
								(II)on or before the last day of the first plan year beginning on or after January 1, 2016, or such
			 later date as the Secretary of the Treasury may prescribe.
								(ii)ConditionsThis subsection shall not apply to any amendment unless, during the period—
								(I)beginning on the date that the amendments made by this subsection or the regulation described in
			 clause (i)(I) takes effect (or in the case of a plan or contract amendment
			 not required by such amendments or such regulation, the effective date
			 specified by the plan), and
								(II)ending on the date described in clause (i)(II) (or, if earlier, the date the plan or contract
			 amendment is adopted),the plan or contract is operated as if such plan or contract amendment were in effect, and such
			 plan or contract amendment applies retroactively for such period.(C)Anti-cutback reliefA plan shall not be treated as failing to meet the requirements of section 204(g) of the Employee
			 Retirement Income Security Act of 1974 and section 411(d)(6) of the
			 Internal Revenue Code of 1986 solely by reason of a plan amendment to
			 which this paragraph applies.
						(d)Modification of funding target determination periods
					(1)Internal Revenue Code of 1986Clause (i) of section 430(h)(2)(B) of the Internal Revenue Code of 1986 is amended by striking the first day of the plan year and inserting the valuation date for the plan year.
					(2)Employee Retirement Income Security Act of 1974Clause (i) of section 303(h)(2)(B) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1083(h)(2)(B)(i)) is amended by striking the first day of the plan year and inserting the valuation date for the plan year.
					(e)Effective date
					(1)In generalThe amendments made by subsections (a), (b), and (d) shall apply with respect to plan years
			 beginning after December 31, 2012.
					(2)ElectionsA plan sponsor may elect not to have the amendments made by subsections (a), (b), and (d) apply to
			 any plan year beginning before January 1, 2014, either (as specified in
			 the election)—
						(A)for all purposes for which such amendments apply, or
						(B)solely for purposes of determining the adjusted funding target attainment percentage under sections
			 436 of the Internal Revenue Code of 1986 and 206(g) of the Employee
			 Retirement Income Security Act of 1974 for such plan year.A plan shall not be treated as failing to meet the requirements of section 204(g) of such Act and
			 section 411(d)(6) of such Code solely by reason of an election under this
			 paragraph.109.Prepayment of certain PBGC premiums
				(a)In generalSection 4007 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1307) is amended by
			 adding at the end the following new subsection:
					
						(f)Election To prepay flat dollar premiums
							(1)In generalThe designated payor may elect to prepay during any plan year the premiums due under clause (i) or
			 (v), whichever is applicable, of section 4006(a)(3)(A) for the number of
			 consecutive subsequent plan years (not greater than 5) specified in the
			 election.
							(2)Amount of prepayment
								(A)In generalThe amount of the prepayment for any subsequent plan year under paragraph (1) shall be equal to the
			 amount of the premium determined under clause (i) or (v), whichever is
			 applicable, of section 4006(a)(3)(A) for the plan year in which the
			 prepayment is made.
								(B)Additional participantsIf there is an increase in the number of participants in the plan during any plan year with respect
			 to which a prepayment has been made, the designated payor shall pay a
			 premium for such additional participants at the premium rate in effect
			 under clause (i) or (v), whichever is applicable, of section 4006(a)(3)(A)
			 for such plan year. No credit or other refund shall be granted in the case
			 of a plan that has a decrease in number of participants during a plan year
			 with respect to which a prepayment has been made.
								(C)Coordination with premium for unfunded vested benefitsThe amount of the premium determined under section 4006(a)(3)(A)(i) for the purpose of determining
			 the prepayment amount for any plan year shall be determined without regard
			 to the increase in such premium under section 4006(a)(3)(E). Such increase
			 shall be paid in the same amount and at the same time as it would
			 otherwise be paid without regard to this subsection.
								(3)ElectionThe election under this subsection shall be made at such time and in such manner as the corporation
			 may prescribe..
				(b)Conforming amendmentThe second sentence of subsection (a) of section 4007 of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1307) is amended by striking Premiums and inserting Except as provided in subsection (f), premiums.
				(c)Effective dateThe amendments made by this section shall apply to plan years beginning after the date of the
			 enactment of this Act.
				110.Extension of customs user feesSection 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C.
			 58c(j)(3)) is amended—
				(1)in subparagraph (A), by striking September 30, 2023 and inserting September 30, 2024; and
				(2)in subparagraph (B)(i), by striking September 30, 2023 and inserting September 30, 2024.
				111.Emergency services, government, and certain nonprofit volunteers
				(a)In generalSection 4980H(c) of the Internal Revenue Code of 1986 is amended by redesignating paragraphs (5),
			 (6), and (7) as paragraphs (6), (7), and (8), respectively, and by
			 inserting after paragraph (4) the following new paragraph:
					
						(5)Special rules for certain emergency services, government, and nonprofit volunteers
							(A)Emergency services volunteersQualified services rendered as a bona fide volunteer to an eligible employer shall not be taken
			 into account under this section as service provided by an employee. For
			 purposes of the preceding sentence, the terms qualified services, bona fide volunteer, and eligible employer shall have the respective meanings given such terms under section 457(e).
							(B)Certain other government and nonprofit volunteers
								(i)In generalServices rendered as a bona fide volunteer to a specified employer shall not be taken into account
			 under this section as service provided by an employee.
								(ii)Bona fide volunteerFor purposes of this subparagraph, the term bona fide volunteer means an employee of a specified employer whose only compensation from such employer is in the
			 form of—
									(I)reimbursement for (or reasonable allowance for) reasonable expenses incurred in the performance of
			 services by volunteers, or
									(II)reasonable benefits (including length of service awards), and nominal fees, customarily paid by
			 similar entities in connection with the performance of services by
			 volunteers.
									(iii)Specified employerFor purposes of this subparagraph, the term specified employer means—
									(I)any government entity, and
									(II)any organization described in section 501(c) and exempt from tax under section 501(a).
									(iv)Coordination with subparagraph (A)This subparagraph shall not fail to apply with respect to services merely because such services are
			 qualified services (as defined in section 457(e)(11)(C))..
				(b)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2013.
				IIProvisions relating to job creation
			201.Treatment of employment assistance voucher programs
				(a)Use of unemployment fund for employment assistance voucher program
					(1)State lawSection 3304(a)(4) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (F), by inserting and at the end of subparagraph (G), and by adding at the end the following new subparagraph:
						
							(H)during the 120-day period beginning on the date of the enactment of the Emergency Unemployment Compensation Extension Act of 2014, amounts may be withdrawn for the payment of allowances under an employment assistance voucher
			 program (as defined in section 3306(v));.
					(2)Permissible expendituresSection 3306(f) of such Code is amended—
						(A)by striking and at the end of paragraph (5),
						(B)by redesignating the paragraph relating to the self-employment assistance program as paragraph (6)
			 and striking the period at the end of such paragraph and inserting ; and, and
						(C)by adding at the end the following new paragraph:
							
								(7)during the 120-day period beginning on the date of the enactment of the Emergency Unemployment Compensation Extension Act of 2014, amounts may be withdrawn for the payment of allowances under an employment assistance voucher
			 program (as defined in subsection (v))..
						(b)Employment assistance voucher program definedSection 3306 of such Code is amended by adding at the end the following new subsection:
					
						(v)Employment assistance voucher programFor the purposes of this chapter—
							(1)In generalThe term employment assistance voucher program means a program under which—
								(A)an eligible individual is issued an employment assistance voucher,
								(B)upon employment with an employer described in paragraph (5)—
									(i)the eligible individual transfers the employment assistance voucher to the employer,
									(ii)the individual ceases to receive unemployment compensation and is paid wages by the employer, and
									(iii)the employer receives payments upon presenting the voucher to the State, and
									(C)the program meets such other requirements as the Secretary of Labor determines to be appropriate.
								(2)Rules relating to unemployed individualsFor purposes of paragraph (1)—
								(A)CompensationCompensation pursuant to paragraph (1)(B)(ii) shall—
									(i)not be less than 200 percent of the unemployment compensation otherwise payable to the individual
			 on the date of the individual’s employment under the employment assistance
			 voucher program,
									(ii)not be less than the minimum wage (as specified in section 6 of the Fair Labor Standards Act of
			 1938), and
									(iii)be payable for a period not to exceed the maximum number of remaining weeks of unemployment
			 compensation (including supplemental and emergency) to which the employee
			 would be entitled (but for participating in the employment assistance
			 voucher program), determined as of the date of employment.
									(B)Termination of employmentIf, before the end of the period referred to in subparagraph (A)(iii), an individual’s employment
			 with an employer under the employment assistance voucher program is
			 terminated for reasons other than cause, the individual is entitled to the
			 remaining period of entitlement referred to in subparagraph (A)(iii) less
			 the number of weeks of such employment.
								(C)Certain requirements not to applyState requirements relating to availability for work, active search for work, and refusal to accept
			 work are not applicable to individuals participating in the employment
			 assistance voucher program.
								(3)Employment assistance voucherThe term employment assistance voucher means a voucher—
								(A)obtained by an eligible individual pursuant to the State law, and
								(B)payable to the employer of the eligible individual—
									(i)at a rate determined under State law but not to exceed 90 percent of the amount of unemployment
			 compensation to which the eligible individual is entitled, and
									(ii)on the same schedule as unemployment compensation would be payable to the individual but for
			 employment under the employment assistance voucher program.
									(4)Eligible individualThe term eligible individual means an individual who—
								(A)is eligible to receive regular unemployment compensation under the State law, extended
			 unemployment, or emergency unemployment or would be eligible to receive
			 such compensation except for the requirements described in paragraph
			 (1)(B),
								(B)is identified pursuant to a State worker profiling system as an individual likely to exhaust
			 regular unemployment compensation,
								(C)immediately prior to employment by the eligible employer, was unemployed for not less than 6
			 months, and
								(D)is employed by an eligible employer.
								(5)Eligible employerThe term eligible employer means an employer who agrees to the terms and conditions of employment under the unemployment
			 assistance voucher program and who is approved by the State agency.
							(6)Treatment of participating individuals under Federal and State lawIndividuals participating in an unemployment assistance voucher program shall be treated as
			 unemployed for the purposes of Federal and State laws applicable to
			 unemployment compensation, except that wages paid to the employee under
			 such program shall be subject to Federal and State taxation to the same
			 extent and in the same manner as wages generally.
							(7)Cost limiterA State program shall not be treated as an employment assistance voucher program for purposes of
			 this chapter unless the program does not result in any cost to the
			 Unemployment Trust Fund (established by section 904(a) of the Social
			 Security Act) in excess of the cost that would be incurred by such State
			 and charged to such Fund, or to any Federal funds in the system if the
			 State had not participated in such program.
							(8)Prevention of employment termination to participate in programA State program shall not be treated as an employment assistance voucher program for purposes of
			 this chapter unless the State has in effect measures to prevent employers
			 from terminating employment for purposes of participating in the
			 employment assistance voucher program.
							(9)Prevention in terminating employees during programA State program shall not be treated as an employment assistance voucher program for purposes of
			 this chapter unless the State has in effect measures to recoup payments
			 made to an employer under the program if the employer has terminated from
			 employment more employees during the 120-day period referred to in section
			 3304(a)(4)(H) than the employer has hired under the program..
				(c)Conforming amendmentSection 303(a)(5) of the Social Security Act (42 U.S.C. 503(a)(5)) is amended by striking ; and and inserting : Provided further, That amounts may be withdrawn for the payment of allowances under an employment assistance
			 voucher program (as defined in section 3306(v) of the Internal Revenue
			 Code of 1986); and.
				(d)State reportsAny State operating an employment assistance voucher program approved by the Secretary of Labor
			 pursuant to section 3304(a)(4)(H) of the Internal Revenue Code of 1986 (as
			 added by this section) shall report annually to the Secretary on the
			 number of individuals who participate in the program, the operating costs
			 of the program, compliance with program requirements, and any other
			 relevant aspects of program operations requested by the Secretary.
				(e)Report to congressNot later than 1 year after the date of the enactment of this Act, the Secretary of Labor shall
			 submit a report to the Congress with respect to the operation of the
			 employment assistance voucher program. Such report shall be based on the
			 reports received from the States pursuant to subsection (d) and include
			 such other information as the Secretary of Labor determines is
			 appropriate.
				(f)Effective dateThe provisions of this section and the amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				202.Disadvantaged business enterprisesSection 1101(b) of MAP–21 (23 U.S.C. 101 note) is amended—
				(1)in paragraph (2) by adding at the end the following:
					
						(C)Veteran-owned small business concernThe term veteran-owned small business concern has the meaning given the term small business concern owned and controlled by veterans in section 3(q) of the Small Business Act (15 U.S.C. 632(q)).;
				(2)in paragraph (3) by inserting and veteran-owned small business concerns before the period at the end; and
				(3)in paragraph (4)(B)—
					(A)in clause (ii) by striking and at the end;
					(B)in clause (iii) by striking the period at the end and inserting ; and; and
					(C)by adding at the end the following:
						
							(iv)veterans..
					203.America Star Program
				(a)In generalThe Secretary shall establish a voluntary program, to be known as the America Star Program, under which manufacturers may have products certified as meeting the standards of labels that
			 indicate to consumers the extent to which the products are manufactured in
			 the United States.
				(b)Establishment of labels
					(1)In generalThe Secretary shall by rule establish such America Star labels as the Secretary considers
			 appropriate, including the content of the labels and the standards that a
			 product shall meet in order to bear a particular America Star label. The
			 labels shall be consistent with public perceptions of the meaning of
			 descriptions of the extent to which a product is manufactured in the
			 United States.
					(2)GoalsThe America Star labels shall be designed to achieve the following goals:
						(A)Providing clarity for consumers about the extent to which products are manufactured in the United
			 States.
						(B)Encouraging manufacturers to manufacture more products in the United States.
						(C)Highlighting the importance of domestic manufacturing for the economy of the United States.
						(c)Certification of products
					(1)Application proceduresA manufacturer that wishes to have a product certified as meeting the standards of an America Star
			 label may apply to the Secretary for certification in accordance with such
			 procedures as the Secretary shall by rule establish.
					(2)Action by SecretaryAfter receiving an application for certification under paragraph (1), the Secretary shall, not
			 later than a reasonable time to be specified by the Secretary by rule—
						(A)determine whether the product meets the standards of the label;
						(B)if the product meets such standards, certify the product; and
						(C)notify the manufacturer of the determination and whether the product has been certified.
						(d)Monitoring; withdrawal of certification
					(1)MonitoringThe Secretary shall conduct such monitoring and compliance review as the Secretary considers
			 necessary to—
						(A)detect violations of subsection (h); and
						(B)ensure that products certified as meeting the standards of America Star labels continue to meet
			 such standards.
						(2)Withdrawal of certification
						(A)On initiative of SecretaryIf the Secretary determines that a product certified as meeting the standards of an America Star
			 label no longer meets such standards, the Secretary shall—
							(i)notify the manufacturer of the determination and any corrective action that would enable the
			 product to meet such standards; and
							(ii)if the manufacturer does not take such action within a reasonable time after receiving notification
			 under clause (i), to be specified by the Secretary by rule, the Secretary
			 shall withdraw the certification of the product and notify the
			 manufacturer of the withdrawal.
							(B)At request of manufacturerAt the request of the manufacturer of a product, the Secretary shall withdraw the certification of
			 the product and notify the manufacturer of the withdrawal.
						(e)Regulations
					(1)In generalThe Secretary may promulgate such regulations as are necessary to implement this section.
					(2)DeadlineNot later than 2 years after the date of the enactment of this Act, the Secretary shall promulgate
			 such regulations as are necessary to begin certifying products under the
			 America Star Program.
					(f)Administration by contractThe Secretary may enter into a contract with a person under which such person carries out
			 certification determinations under subsection (c), monitoring activities
			 and withdrawal determinations under subsection (d), collection of fees
			 under subsection (k)(1) and the remission of such fees to the Secretary
			 (but not the establishment of the amounts of such fees), and related
			 administrative activities. For purposes of subsections (h) and (j), such a
			 determination, activity, or collection by such person shall be considered
			 to be an action of the Secretary.
				(g)Consultation
					(1)With Federal Trade CommissionIn establishing the America Star labels and operating the America Star Program, the Secretary shall
			 consult with the Federal Trade Commission to ensure consistency with the
			 requirements enforced by the Commission with respect to representations of
			 the extent to which products are manufactured in the United States.
					(2)With private-sector companiesIn establishing the America Star labels and operating the America Star Program, the Secretary
			 should consult with private-sector companies that have developed labeling
			 programs to verify or certify to consumers the extent to which products
			 are manufactured in the United States.
					(h)Prohibited conductUnless there is in effect a certification by the Secretary that a product meets the standards of an
			 America Star label, a person may not place such label on such product, use
			 such label in any marketing materials for such product, or in any other
			 way represent that such product meets or is certified as meeting the
			 standards of such label.
				(i)Enforcement
					(1)Civil penaltyAny person who knowingly violates subsection (h) shall be subject to a civil penalty of not more
			 than $10,000.
					(2)Ineligibility
						(A)In generalExcept as provided in subparagraph (C), if the Secretary determines that a manufacturer—
							(i)has made a false statement to the Secretary in connection with the America Star Program;
							(ii)knowing, or having reason to know, that a product does not meet the standards of an America Star
			 label, has placed such label on such product, has used such label in any
			 marketing materials for such product, or in any other way has represented
			 that such product meets or is certified as meeting the standards of such
			 label; or
							(iii)has otherwise violated the purposes of the America Star Program;
							the Secretary may not, for a period of 5 years after the conduct described in clause (i), (ii), or
			 (iii), certify the product to which such conduct relates as meeting the
			 standards of an America Star label.(B)Effect on existing certificationIn the case of a product with respect to which, at the time of the determination of the Secretary
			 under subparagraph (A), there is in effect a certification by the
			 Secretary that the product meets the standards of an America Star label—
							(i)if the product continues to meet such standards, the Secretary may either withdraw the
			 certification or allow the certification to continue in effect, as the
			 Secretary considers appropriate; and
							(ii)if the product no longer meets such standards, the Secretary shall withdraw the certification.
							(C)WaiverNotwithstanding subparagraph (A), the Secretary may waive or reduce the period referred to in such
			 subparagraph if the Secretary determines that the waiver or reduction is
			 in the best interests of the America Star Program.
						(3)False statementsA false statement in connection with the America Star Program to a person with whom the Secretary
			 contracts under subsection (f) shall be considered a false statement to
			 the Secretary for purposes of paragraph (2)(A)(i) and section 1001 of
			 title 18, United States Code.
					(j)Administrative appeal
					(1)Expedited appeals procedureThe Secretary shall establish an expedited administrative appeals procedure under which persons may
			 appeal an action of the Secretary under this section that—
						(A)adversely affects such person; or
						(B)is inconsistent with the America Star Program.
						(2)Appeal of final decisionA final decision of the Secretary under paragraph (1) may be appealed to the United States district
			 court for the district in which the person is located.
					(k)Offsetting collections
					(1)In generalThe Secretary may collect reasonable fees from—
						(A)manufacturers that apply for certification of products as meeting the standards of America Star
			 labels; and
						(B)manufacturers of products for which such certifications are in effect.
						(2)AccountThe fees collected under paragraph (1) shall be credited to the account that incurs the cost of the
			 certification services provided under this section.
					(3)UseThe fees collected under paragraph (1) shall be available to the Secretary, without further
			 appropriation or fiscal-year limitation, to pay the expenses of the
			 Secretary incurred in providing certification services under this section.
					(l)DefinitionsIn this section:
					(1)America Star labelThe term America Star label means a label described in subsection (a) and established by the Secretary under subsection
			 (b)(1).
					(2)America Star ProgramThe term America Star Program means the voluntary labeling program established under this section.
					(3)SecretaryThe term Secretary means the Secretary of Commerce.
					204.Fostering innovationNot later than 180 days after the date of the enactment of this Act, the Securities and Exchange
			 Commission shall revise the definition of accelerated filer, as such term is defined in Rule 12b–2 of the Commission (17 C.F.R. 240.12b–2), to include issuers
			 that have annual revenues of greater than $100,000,000 during the most
			 recently completed fiscal year for which audited financial statements are
			 available and have an aggregated worldwide market value of the voting and
			 non-voting common equity held by its non-affiliates of $250,000,000 or
			 more, but less than $700,000,000, as of the last business day of the
			 issuer’s most recently completed second fiscal quarter.
			205.Partnership To Build America
				(a)American Infrastructure Fund
					(1)American Infrastructure Fund
						(A)In generalThere is established a wholly owned Government corporation to be called the American Infrastructure
			 Fund (AIF)—
							(i)which shall be headed by the Board of Trustees established under paragraph (2);
							(ii)which may have separate sub-accounts or subsidiaries for funds used to make loans, bond guarantees,
			 and equity investments under this subsection and funds used to make bond
			 guarantees under this subsection;
							(iii)which shall be available to the AIF to pay for the costs of carrying out this subsection, including
			 the compensation of the Board and other employees of the AIF; and
							(iv)the funds of which may be invested by the Board in such manner as the Board determines appropriate.
							(B)Deposits to AIFAll funds received from bond issuances, loan payments, bond guarantee fees, and any other funds
			 received in carrying out this subsection shall be held by AIF.
						(C)LimitationsThe charter of the AIF shall limit its activities to those activities described as the mission of
			 the Board under paragraph (2)(B).
						(D)OversightThe AIF shall register with the Securities and Exchange Commission and the Secretary shall report
			 to Congress annually as to whether the AIF is fulfilling the mission of
			 the Board under paragraph (2)(B).
						(E)Treatment of AIFTitle 31, United States Code, is amended in each of sections 9107(c)(3) and 9108(d)(2)—
							(i)by inserting the American Infrastructure Fund, after the Regional Banks for Cooperatives,; and
							(ii)by striking those banks and inserting those entities.
							(2)Board of Trustees
						(A)In generalThere is established a Board of Trustees of the AIF (the Board), which shall be composed of 11 members, of which at least 4 must be risk management experts, as
			 certified by the Board, having substantial experience in bond guarantees
			 or municipal credit.
						(B)MissionThe Mission of the Board is—
							(i)to operate the AIF and its subsidiaries to be a low cost provider of bond guarantees, loans, and
			 equity investments to State and local governments and non-profit
			 infrastructure providers for both urban and rural non-profit
			 infrastructure projects that provide a positive economic impact and to
			 meet such other standards as the Board may develop;
							(ii)to operate the AIF in a self-sustaining manner so as to allow the AIF to repay its infrastructure
			 bonds when due;
							(iii)to not have a profit motive, but seek at all times to pursue its mission of providing low cost bond
			 guarantees and loans while covering its costs, reserves as may be needed,
			 and applying prudent underwriting standards;
							(iv)to only consider projects put forth by State and local governments and not to seek projects
			 directly;
							(v)to at all times make clear that no taxpayer money supports the AIF or ever will; and
							(vi)to engage in no other activities other than those permitted under this subsection.
							(C)Membership
							(i)Presidentially appointed membersExcept as provided under clause (iii), 4 members of the Board shall be appointed by the President,
			 by and with the advice and consent of the Senate, and serve for a term of
			 7 years.
							(ii)Additional membersExcept as provided under clause (iii), 7 members of the Board shall be appointed by the current
			 members of the Board appointed pursuant to this clause or clause
			 (iii)(II), and serve for a term of 7 years.
							(iii)Initial membersThe Board shall initially consist of the following members, who shall be appointed not later than
			 the end of the 60-day period beginning on the date that bonds are issued
			 under paragraph (5):
								(I)Four members, appointed by the President, by and with the advice and consent of the Senate.
								(II)Seven additional members, appointed one each by the seven entities purchasing the largest amount of
			 bonds (by aggregate face amount of bonds purchased) under paragraph (5).
								(iv)Staggered termsThe members of the Board shall serve staggered terms, with 2 each of the initial members of the
			 Board serving for terms of 4, 5, 6, 7, and 8 years, respectively, and the
			 initial Chair selected under clause (v) serving for 9 years. The decision
			 of which Board members, other than the Chair, serve for which initial
			 terms shall be made by the members of the Board drawing lots.
							(v)ChairThe members of the Board shall choose 1 member to serve as the Chair of the Board for a term of 7
			 years, except that the initial Chair shall serve for a term of 7 years, as
			 described under clause (iv).
							(vi)VacanciesAny member of the Board appointed to fill a vacancy occurring before the expiration of the term to
			 which that member's predecessor was appointed shall be appointed only for
			 the remainder of the term.
							(vii)Continuation of serviceEach member of the Board may continue to serve after the expiration of the term of office to which
			 that member was appointed until a successor has been appointed.
							(viii)Conflicts of interestNo member of the Board may have a financial interest in, or be employed by, a Qualified
			 Infrastructure Project (QIP) related to assistance provided under this subsection or any entity that has purchased bonds under
			 paragraph (5). Owning municipal credit of any State or local government or
			 owning the securities of a diversified company that engages in
			 infrastructure activities, provided those activities constitute less than
			 20 percent of the company’s revenues, or investing in broadly held
			 investment funds shall not be deemed to create a conflict of interest. The
			 Board may issue regulations to define terms used under this clause.
							(D)CompensationThe members of the Board shall be compensated at an amount to be set by the Board, but under no
			 circumstances may such compensation be higher than the rate prescribed for
			 level IV of the Executive Schedule under section 5315 of title 5, United
			 States Code.
						(E)StaffThe Board shall employ and set compensation for such staff as the Board determines as is necessary
			 to carry out the activities and mission of the AIF, and such staff may be
			 paid without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53, United States Code, relating to classification and General
			 Schedule pay rates.
						(F)ProceduresThe Board shall establish such procedures as are necessary to carry out this subsection.
						(G)Corporate governance standards
							(i)Board committees generallyThe Board shall maintain all of the committees required to be maintained by the board of directors
			 of an issuer listed on the New York Stock Exchange as of the date of the
			 enactment of this subsection.
							(ii)Risk management committeeThe Board shall maintain a risk management committee, which shall—
								(I)consist of 4 members of the Board, with the initial 4 members consisting of 2 members appointed
			 under paragraph (3)(C)(i) and 2 members appointed under subparagraph
			 (C)(iii)(II);
								(II)employ additional staff who are certified by the Board as having significant and relevant
			 experience in insurance underwriting and credit risk management; and
								(III)establish the risk management policies used by the Board.
								(iii)StandardsThe Board shall, to the extent practicable, follow all standards with respect to corporate
			 governance that are required to be followed by the board of directors of
			 an issuer listed on the New York Stock Exchange as of the date of the
			 enactment of this subsection.
							(3)Infrastructure investment
						(A)In generalThe AIF shall provide bond guarantees to debt issued by State and local governments and non-profit
			 infrastructure providers, make loans to States, local governments, and
			 non-profit infrastructure providers, and make equity investments in
			 projects sponsored by State and local governments and non-profit
			 infrastructure provider to help Qualified Infrastructure Projects (QIPs). The AIF may not make any loans or provide bond guaranties to for-profit entities.
						(B)Qualified Infrastructure ProjectsA project qualifies as a QIP under this subsection if—
							(i)the project involves the construction, maintenance, improvement, or repair of a transportation,
			 energy, water, communications, or educational facility; and
							(ii)the recipient of bond guarantees, loans, equity investments, or any other financing technique
			 authorized under this Act provides written assurances prescribed by the
			 AIF that the project will be performed in compliance with the requirements
			 of all Federal laws that would otherwise apply to similar projects to
			 which the United States is a party.
							(C)Application for assistance
							(i)In generalA State or local government that wishes to receive a loan or bond guarantee under this subsection
			 shall submit an application to the Board in such form and manner and
			 containing such information as the Board may require.
							(ii)Requirement for non-profit infrastructure providers to apply through State or local governmentsA non-profit infrastructure provider may only receive a bond guarantee, loan, or equity investment
			 under this subsection if the State or local government for the
			 jurisdiction in which the non-profit infrastructure provider is located
			 submits an application pursuant to clause (i) on behalf of such non-profit
			 infrastructure provider.
							(D)Limitations on single State awards
							(i)Annual limitationThe Board shall set an annual limit, as a percentage of total assistance provided under this
			 subsection during a year, on the amount of assistance a single State
			 (including local governments and other non-profit infrastructure providers
			 within such State) may receive in assistance provided under this
			 subsection.
							(ii)Cumulative limitationThe Board shall set a limit, as a percentage of total assistance provided under this subsection
			 outstanding at any one time, on the amount of assistance a single State
			 (including local governments and other non-profit infrastructure providers
			 within such State) may receive in assistance provided under this
			 subsection.
							(E)Loan specificationsLoans made under this subsection shall have such maturity and carry such interest rate as the Board
			 determines appropriate.
						(F)Bond guaranteeThe Board shall charge such fees for Bond guarantees made under this subsection as the Board
			 determines appropriate.
						(G)Equity investmentsWith respect to a QIP, the amount of an equity investment made by the AIF in such QIP may not
			 exceed 20 percent of the total cost of the QIP.
						(H)Public-private partnership requirementsAt least 25 percent of the assistance provided under this subsection shall be provided to QIPs for
			 which at least 20 percent of the financing for such QIPs comes from
			 private debt or equity.
						(I)Prohibition on principal forgivenessWith respect to a loan made under this subsection, the Board may not forgive any amount of
			 principal on such loan.
						(4)American Infrastructure Bonds
						(A)In generalThe Secretary shall, not later than the end of the 90-day period following the date of the
			 enactment of this subsection and acting through the AIF, issue bonds, to
			 be called American Infrastructure Bonds, the proceeds from which shall be deposited into the AIF.
						(B)Forms and denominations; interestAmerican Infrastructure Bonds shall—
							(i)be in such forms and denominations as determined by the Secretary, and shall have a 50-year
			 maturity; and
							(ii)bear interest of 1 percent.
							(C)No full faith and creditInterest and principal payments paid to holders of American Infrastructure Bonds shall be paid from
			 the AIF, to the extent funds are available, and shall not be backed by the
			 full faith and credit of the United States.
						(D)Amount of bondsThe aggregate face amount of the bonds issued under this paragraph shall be $50,000,000,000.
						(E)Sale of American Infrastructure Bonds
							(i)Competitive bidding processThe Secretary shall sell the $50,000,000,000 of American Infrastructure Bonds—
								(I)through a competitive bidding process that encourages aggressive bidding;
								(II)in a manner so as to ensure that there are at least 7 different un-affiliated purchasers; and
								(III)with prospective purchasers bidding on how low of a multiplier they will accept (for purposes of
			 subsection (b)(1) of section 966 of the Internal Revenue Code of 1986)
			 when purchasing the American Infrastructure Bonds, for purposes of
			 applying the foreign earnings exclusion described under that section.
								(ii)LimitationThe multiplier described under clause (i)(III) may not be greater than 6.
							(F)Reimbursement of costsThe Board shall repay the Secretary, from funds in the AIF, for the costs to the Secretary in
			 carrying out this paragraph.
						(5)Additional bonds
						(A)In generalThe Board may issue such other bonds as the Board determines appropriate, the proceeds from which
			 shall be deposited into the AIF.
						(B)No full faith and creditInterest and principal payments paid to holders of bonds issued pursuant to subparagraph (A) shall
			 be paid from the AIF, to the extent funds are available, and shall not be
			 backed by the full faith and credit of the United States.
						(6)DefinitionsFor purposes of this subsection—
						(A)Bond guaranteeThe term bond guarantee has the meaning given the term loan guarantee under section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).
						(B)CostWith respect to a loan or a bond guarantee, the term cost has the meaning given such term under section 502 of the Federal Credit Reform Act of 1990 (2
			 U.S.C. 661a).
						(C)Non-profit infrastructure providerThe term non-profit infrastructure provider means a non-profit entity that seeks to finance a QIP.
						(D)LoanThe term loan has the meaning given the term direct loan under section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).
						(E)SecretaryThe term Secretary means the Secretary of the Treasury.
						(F)StateThe term State means each of the several States, the District of Columbia, any territory or possession of the
			 United States, and each federally recognized Indian tribe.
						(b)Foreign earnings exclusion for purchase of infrastructure bonds
					(1)In generalSubpart F of part III of subchapter N of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new section:
						
							966.Foreign earnings exclusion for purchase of infrastructure bonds
								(a)ExclusionIn the case of a corporation which is a United States shareholder and for which the election under
			 this section is in effect for the taxable year, gross income does not
			 include an amount equal to the qualified cash dividend amount.
								(b)Qualified cash dividend amountFor purposes of this section, the term qualified cash dividend amount means an amount of the cash dividends which are received during a taxable year by such shareholder
			 from controlled foreign corporations equal to—
									(1)the multiplier determined under section 205(a)(4)(E) of the Emergency Unemployment Compensation
			 Extension Act of 2014 for such shareholder, multiplied by
									(2)the face amount of qualified infrastructure bonds acquired at its original issue (directly or
			 through an underwriter) by such shareholder.
									(c)Limitations
									(1)In generalThe amount of dividends taken into account under subsection (a) for a taxable year shall not exceed
			 the lesser of—
										(A)the cash dividends received by the taxpayer for such taxable year, or
										(B)the amount shown on the applicable financial statement as earnings permanently reinvested outside
			 the United States.
										(2)Dividends must be extraordinaryThe amount of dividends taken into account under subsection (a) shall not exceed the excess (if
			 any) of—
										(A)the cash dividends received during the taxable year by such shareholder from controlled foreign
			 corporations, over
										(B)the annual average for the base period years of the cash dividends received during each base period
			 year by such shareholder from controlled foreign corporations.
										(3)Reduction of benefit if increase in related party indebtednessThe amount of dividends which would (but for this paragraph) be taken into account under subsection
			 (a) shall be reduced by the excess (if any) of—
										(A)the amount of indebtedness of the controlled foreign corporation to any related person (as defined
			 in section 954(d)(3)) as of the close of the taxable year for which the
			 election under this section is in effect, over
										(B)the amount of indebtedness of the controlled foreign corporation to any related person (as so
			 defined) as of the close of the preceding taxable year.
										All controlled foreign corporations with respect to which the taxpayer is a United States
			 shareholder shall be treated as 1 controlled foreign corporation for
			 purposes of this subsection. The Secretary may prescribe such regulations
			 as may be necessary or appropriate to prevent the avoidance of the
			 purposes of this subsection, including regulations which provide that cash
			 dividends shall not be taken into account under subsection (a) to the
			 extent such dividends are attributable to the direct or indirect transfer
			 (including through the use of intervening entities or capital
			 contributions) of cash or other property from a related person (as so
			 defined) to a controlled foreign corporation.(d)Definitions and special rulesFor purposes of this section—
									(1)Qualified infrastructure bondsThe term qualified infrastructure bond means a bond issued under section 205(a)(4) of the Emergency Unemployment Compensation Extension
			 Act of 2014.
									(2)Applicable financial statementThe term applicable financial statement means, with respect to a taxable year—
										(A)with respect to a United States shareholder which is required to file a financial statement with
			 the Securities and Exchange Commission (or which is included in such a
			 statement so filed by another person), the most recent audited annual
			 financial statement (including the notes which form an integral part of
			 such statement) of such shareholder (or which includes such shareholder)—
											(i)which was so filed for such taxable year, and
											(ii)which is certified as being prepared in accordance with generally accepted accounting principles,
			 and
											(B)with respect to any other United States shareholder, the most recent audited financial statement
			 (including the notes which form an integral part of such statement) of
			 such shareholder (or which includes such shareholder)—
											(i)which is certified as being prepared in accordance with generally accepted accounting principles,
			 and
											(ii)which is used for the purposes of a statement or report—
												(I)to creditors,
												(II)to shareholders, or
												(III)for any other substantial nontax purpose.
												(3)Base period years
										(A)In generalThe base period years are the 3 taxable years—
											(i)which are among the 5 most recent preceding taxable years ending before the taxable year, and
											(ii)which are determined by disregarding—
												(I)1 taxable year for which the amount described in subsection (c)(2)(B) is the largest, and
												(II)1 taxable year for which such amount is the smallest.
												(B)Shorter periodIf the taxpayer has fewer than 5 taxable years ending before the taxable year, then in lieu of
			 applying subparagraph (A), the base period years shall include all the
			 taxable years of the taxpayer ending before such taxable year.
										(C)Mergers, acquisitions, etc
											(i)In generalRules similar to the rules of subparagraphs (A) and (B) of section 41(f)(3) shall apply for
			 purposes of this paragraph.
											(ii)Spin-offs, etcIf there is a distribution to which section 355 (or so much of section 356 as relates to section
			 355) applies during the 5-year period referred to in subparagraph (A)(i)
			 and the controlled corporation (within the meaning of section 355) is a
			 United States shareholder—
												(I)the controlled corporation shall be treated as being in existence during the period that the
			 distributing corporation (within the meaning of section 355) is in
			 existence, and
												(II)for purposes of applying subsection (c)(2) to the controlled corporation and the distributing
			 corporation, amounts described in subsection (c)(2)(B) which are received
			 or includible by the distributing corporation or controlled corporation
			 (as the case may be) before the distribution referred to in subclause (I)
			 from a controlled foreign corporation shall be allocated between such
			 corporations in proportion to their respective interests as United States
			 shareholders of such controlled foreign corporation immediately after such
			 distribution.
												Subclause (II) shall not apply if neither the controlled corporation nor the distributing
			 corporation is a United States shareholder of such controlled foreign
			 corporation immediately after such distribution.(4)DividendThe term dividend shall not include amounts includible in gross income as a dividend under section 78, 367, or 1248.
			 In the case of a liquidation under section 332 to which section 367(b)
			 applies, the preceding sentence shall not apply to the extent the United
			 States shareholder actually receives cash as part of the liquidation.
									(5)Coordination with dividend received deductionNo deduction shall be allowed under section 243 or 245 for any dividend which is excluded from
			 income by subsection (a).
									(6)Controlled groupsAll United States shareholders which are members of an affiliated group filing a consolidated
			 return under section 1501 shall be treated as one United States
			 shareholder.
									(7)ReportingThe Secretary shall require by regulation or other guidance the reporting of such information as
			 the Secretary may require to carry out this section.
									(e)Denial of foreign tax credit; denial of certain expenses
									(1)Foreign tax credit
										(A)In generalNo credit shall be allowed under section 901 for any taxes paid or accrued (or treated as paid or
			 accrued) with respect to the excluded portion of any dividend.
										(B)Denial of deduction of related taxNo deduction shall be allowed under this chapter for any tax for which credit is not allowable by
			 reason of the preceding sentence.
										(2)ExpensesNo deduction shall be allowed for expenses directly allocable to the excludable portion described
			 in paragraph (1).
									(3)Excludable portionFor purposes of paragraph (1), unless the taxpayer otherwise specifies, the excludable portion of
			 any dividend or other amount is the amount which bears the same ratio to
			 the amount of such dividend or other amount as the amount excluded from
			 income under subsection (a) for the taxable year bears to the amount
			 described in subsection (c)(2)(A) for such year.
									(4)Coordination with section 78Section 78 shall not apply to any tax which is not allowable as a credit under section 901 by
			 reason of this subsection.
									(f)Election To have section applyA taxpayer may elect to have this section apply for any taxable year.
								.
					(2)Clerical amendmentThe table of sections for subpart F of part III of subchapter N of chapter 1 of such Code is
			 amended by adding at the end the following new item:
						
							
								Sec. 966. Foreign earnings exclusion for purchase of infrastructure bonds.
							
							.
					(3)Effective dateThe amendments made by this section shall apply to dividends received for taxable years ending
			 after the date of the enactment of this Act.
					206.Keystone XL pipelineNotwithstanding Executive Order No. 13337 (3 U.S.C. 301 note), Executive Order No. 11423 (3 U.S.C.
			 301 note), section 301 of title 3, United States Code, and any other
			 Executive order or provision of law, no Presidential permit shall be
			 required to authorize the construction, connection, operation, and
			 maintenance of border crossing facilities for the pipeline described in
			 the application filed on May 4, 2012, by TransCanada Keystone Pipeline,
			 L.P., to the Department of State for the Keystone XL pipeline, for the
			 importation of crude oil to be located at the United States-Canada Border.
			
